



vistalogoa15.jpg [vistalogoa15.jpg]




September 19, 2017


Mr. Christopher Metz
21 Country Road South
Boynton Beach, FL 33436


Dear Chris:


Congratulations! Vista Outdoor Inc. (“Vista Outdoor” or “the Company”) is
pleased to offer you the full-time position of Chief Executive Officer and a
non-independent Board member, subject to formal approval by the Vista Outdoor
Board of Directors. As CEO, you will be responsible for day-to-day operations of
the Company and the entire brand portfolio, reporting directly to the Board of
Directors.
Your compensation package includes a base salary annualized at $1,000,000 per
year, less applicable deductions and withholdings. Your cash bonus will total a
guaranteed 100% of your base salary for your first full year of service, payable
in two installments across the current fiscal year (Fiscal Year 2018) and next
fiscal year (Fiscal Year 2019). For the Company’s Fiscal Year 2018 bonus payout,
you will receive half of the guaranteed bonus, totaling $500,000. For Fiscal
Year 2019 (commencing April 1, 2018), you will participate in the Company’s
Annual Incentive Plan (AIP) with a target of 100% of your base salary. The
payment in Fiscal 2019 will equal the guaranteed minimum of $500,000 (the second
half of your Year One bonus), plus the differential between the minimum payment
and the total of the earned AIP, if the AIP is greater than $500,000. However,
you are not entitled to the minimum payment and the total AIP amount earned. For
Fiscal Year 2020, you will participate only in the Company’s AIP, at which time
the Board of Directors will set a target bonus and maximum bonus potential. The
percentage of your base salary used to calculate your target and maximum bonus
potential will be determined by the Board as part of the Company’s annual
planning process. This bonus is not guaranteed and will be provided based on
fiscal year end results of the Company's financial performance and your
individual performance. The annual bonus opportunity will be subject to the
satisfaction of performance criteria to be determined by the Compensation
Committee of the Vista Outdoor Board of Directors in its sole discretion.
Bonuses are paid within 2 ½ months after the end of the Vista Outdoor fiscal
year (by June 15th).
Beginning in Fiscal Year 2019, you will be eligible to participate in the Vista
Outdoor executive long-term incentive (LTI) compensation program, which is
intended to deliver compensation tied to long-term performance of Vista Outdoor.
The design of this program is approved annually by the Compensation Committee of
the Vista Outdoor Board of Directors in its sole discretion and may include a
mix of both Vista Outdoor common stock and cash. Your initial LTI grant includes
the following:


A total value of $3,300,000 of equity in the following components:
•
50% PSUs that can be earned over a three-year period;

•
30% RSUs that vest ratably over three years; and

•
20% Stock Options that vest ratably over three years






--------------------------------------------------------------------------------





The following table outlines how the LTI is achieved by Performance Shares,
RSU's and Stock Options, but please note that per the LTI plan, any performance
share payout is capped at 125,000 shares:


Performance Shares (if earned, to be paid out in shares of Vista Outdoor common
stock)
50% of long-term incentive opportunity
Objective: Balance sales growth with effective capital management, as well as
market returns
Measured over a three-year period: (1) sales performance averaged over three
consecutive annual periods (35% weighting); (2) return on invested capital
averaged over the three-year period (30% weighting); (3) total stockholder
return: relative three-year return compared to the S&P Midcap 400 Index
(excluding companies in the Financial sector) (35% weighting)
RSUs
30% of long-term incentive opportunity
Objective: Retention, with underlying value driven by stock-price performance
Equal annual installment vesting over a three-year period
Stock Options
20% of long-term incentive opportunity
Objective: Long-term stock price appreciation
Exercise price equal to fair market value of Vista Outdoor stock on the date of
grant; equal annual installment vesting over a three-year period; 10-year term



Going forward, an LTI award is typically granted during the first quarter of
each fiscal year; however, the timing, form, amount and mix of the LTI award may
be adjusted. You will receive additional information about how to accept your
sign-on award online through E-Trade, our stock plan administrator, within 30
days of your joining Vista Outdoor.


This offer also includes an additional, one-time sign-on grant, with a value of
$1,750,000 worth of RSU's upon commencement of employment, with a three-year
vesting schedule.


You will also participate in the executive Income Security Plan (ISP), attached
hereto, which provides additional benefits in the event of a change in control
or other “qualifying event.” Separate from any “qualifying event” per the ISP,
you will also be eligible to receive one year of severance and bonus (actual
bonus, if earned, based on company performance, paid on the date bonuses are
paid to all qualifying employees) if you are terminated involuntarily for any
reason other than cause (“cause” defined by the ISP) or for “Good Reason” as
defined in the ISP.
This offer includes Personal Time Off (PTO), which will accrue in even
increments each pay period up to a total of 160 hours per full calendar year.
As a regular status, full time employee, you will be immediately eligible to
participate in the Vista Outdoor benefit programs; attached is a summary of the
Vista Outdoor benefits. Your benefit options will be explained in more detail
during your new hire orientation and you will be eligible to enroll in the
benefit programs at that time.
Your principal work location will be at the Vista Outdoor headquarters in
Farmington, Utah. To help you transition to your new home, we offer our Home
Owner Relocation Program. The attached document describes the details of the
relocation program and the Relocation Repayment form is enclosed for your
signature.
To comply with the U.S. Immigration Act of 1986, on your first day at work, you
will be filling out the U.S. Citizenship and Immigration Service’s Form I-9,
“Employment Eligibility Verification.” Please review the attached list of
acceptable documents and bring appropriate documentation of your choosing with
you when you report to work at our facility.
Vista Outdoor must also comply with U.S. import/export laws. The position we are
offering may expose you to controlled technical data as defined by U.S. export
laws, so you must be either a U.S. Citizen or a U.S. Person, as that term is
defined by statute. For your convenience, we have identified the following
documents from the Form





--------------------------------------------------------------------------------





I-9, which will also establish your status as a U.S. Citizen or U.S. Person:
unexpired U.S. passport; Certificate of U.S. Citizenship (INS Form N-560 or
N-561); Certificate of Naturalization (INS Form N-550 or N-570); unexpired
foreign passport with I-551 stamp; Alien Registration Receipt Card with
Photograph (INS Form I-551); or an original or certified copy of your U.S. Birth
Certificate plus one of the photo-containing documents listed in List B of the
Form I-9.
Vista Outdoor does not want you to bring any proprietary information, customer
lists, records, trade secrets, or any other property that belongs to any former
employer. All such information should be returned to your former employer(s)
prior to joining Vista Outdoor. Vista Outdoor will not ask you to use or
disclose any other entity’s confidential or proprietary information or property
in performing your job. Please carefully review the attached Confidentiality and
Invention Assignment Agreement; it contains important information regarding your
obligations toward Vista Outdoor and Vista Outdoor customer proprietary and
confidential information. All employees are required to sign the Confidentiality
and Invention Assignment Agreement as a term and condition of employment at
Vista Outdoor.
The terms of this employment offer do not constitute an employment agreement;
your pay and benefits will follow the Vista Outdoor compensation and benefits
programs which are subject to change.
All employment at Vista Outdoor is at the mutual will of Vista Outdoor and the
employee and either party may terminate the employment relationship at any time
and for any reason, with or without cause or notice. The at-will employment
relationship cannot be altered, unless it is done so in writing and signed by
the Vista Outdoor General Counsel & Corporate Secretary of the Board of
Directors. Failure to accurately and completely provide information requested
during the hiring process may lead to this employment offer being revoked or the
termination of your employment.
This employment offer is made contingent upon a successful background check and
reference check.
Chris, we are truly excited to extend this offer to you and look forward to the
contributions you will make at Vista Outdoor. It is anticipated that your start
date will be on or about October 9, 2017. To confirm acceptance of this
employment offer, please sign, date and return this letter to me.


Sincerely,


/s/ Michael Callahan
Michael Callahan
Interim Chairman and CEO







Accepted:


/s/ Christopher Metz
9/20/2017
Christopher Metz
Date








